Citation Nr: 1618845	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for proximal muscle myopathy of the right upper extremity, prior to January 7, 2016, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for proximal muscle myopathy of the left upper extremity, prior to January 7, 2016, and in excess of 10 percent thereafter.  

3.  Entitlement to an increased rating for a stress fracture of the tibia of the right leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for a stress fracture of the tibia of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in October 2007 and August 2011 received from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2010 rating decision the evaluation of stress fractures of the right tibia was increased to 10 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an August 2011 rating decision, service connection was granted for proximal muscle myopathy of unknown etiology affecting the upper extremities and an initial single noncompensable rating was assigned.  In a January 2016 rating decision, and although characterized as issues of entitlement to service connection, the RO assigned separate 10 percent ratings for service-connected proximal muscle myopathy of the right upper extremity and of the left upper extremity, effective January 7, 2016.  As such, the issues have been recharacterized as reflected on the title page.  

In April 2015, the Board remanded the matter for additional development.  

The record reflects that the Veteran is employed.  As such, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for service-connected residuals of stress fractures of the right and left tibia, rated by analogy under hyphenated Diagnostic Code (DC) 5299-5262 pertaining to impairment of the tibia and fibula based on impairment of the knee or ankle.  In his October 2008 substantive appeal, the Veteran noted difficulty stooping or bending due to the pain and weakness of the tibias, bilaterally.  In addition, the February 2010 VA examination report reflects complaints of soreness and pain with prolonged walking or using stairs.

Although VA examination reports in December 2006, February 2010, August 2015, and January 2016, note normal knee and ankle motion, bilaterally, and although not specifically addressed by the VA examiners, private records in September 2007 reflect complaints of the left knee giving way, with assessments to include left-sided knee pain, and findings on magnetic resonance imaging (MRI) suggestive of a medial meniscal tear, degenerative changes, and tenosynovitis.  In addition, a November 2007 private record notes station and gait were slow secondary to left-sided knee pain, and limitation of motion of the left knee was noted.  Further, a July 2008 private record reflects an assessment of diffuse joint and muscle aches of uncertain etiology.  Additionally, a February 2011 private record of treatment reflects complaints of left knee pain and the assessment was patellar syndrome, internal derangement, and left knee pain.  

Although not on appeal, the Veteran is service-connected for proximal muscle myopathy of unknown etiology affecting the left knee and the right knee, rated by analogy to limitation of motion under hyphenated DC 8852-5260.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Based on the above, the evidence is not completely clear as to what right and left lower extremity symptoms, to include of the knee and ankle, are attributable to the tibia stress fractures.  As such, an opinion in that respect is needed.  

In addition, the Veteran seeks higher ratings for proximal muscle myopathy of the right and left upper extremity, rated under DC 5304 pertaining to muscle Group IV function.  

As noted above, prior to January 7, 2016, an initial single noncompensable rating was assigned for the proximal muscle myopathy of the upper extremities.  Based on the January 2016 VA examination report, a separate 10 percent rating was assigned for the right upper extremity and for the left upper extremity.  

The Board notes that although the RO's October 2015 examination request was for an etiological opinion with respect to proximal muscle myopathy of the upper extremities since April 2015, as reflected in the Board's April 2015 remand, the appeal stems from the initial noncompensable rating assigned following the grant of service connection for proximal muscle myopathy of the upper extremities in the RO's August 2011 rating decision.  

The January 2016 VA examination report with respect to proximal muscle myopathy of the upper extremities notes the following: 

I cannot render the opinion requested as the question is not specific as to what opinion is needed.  The 2507 wording states: "incurred in or caused by (the) during service".  It is unclear what "(the)" refers to.  Additionally, it is unclear to this examiner why there is an opinion requested based on SOC 2011 which stated he was awarded a non-compensable 0% rating for the myopathy.  An attempt was made to call the originator of the request but no answer was received.  

Although the January 2016 VA examiner report reflects relevant findings, in view of the lack of clarity in the RO's examination request and the examiner's astute comments in that respect, the Board finds that a new VA examination is warranted to ensure an informed opinion is provided.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since January 2016.  

If such records are unavailable the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA tibia and fibula examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

Identify all symptoms associated with the service-connected residuals of stress fractures of the tibia of the right and left leg, and, distinguish these symptoms from any symptoms attributable to proximal muscle myopathy of the right and left lower extremity and/or a nonservice-connected disability.

A rationale for all opinions expressed should be provided.  

3.  After completion of the above, schedule the Veteran for a VA proximal muscle myopathy of the upper right and left extremity examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

Identify all symptoms associated with the service-connected proximal muscle myopathy of the right and left upper extremities, and describe the degree of impairment in each upper extremity in terms of severe, moderately severe, moderate, or slight, prior to January 7, 2016, and thereafter.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

